Citation Nr: 0127722	
Decision Date: 12/28/01    Archive Date: 01/03/02

DOCKET NO.  98-11 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
cervical spine disorder.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1958 to June 
1959, and again from October 1961 to August 1962.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which determined that new and material 
evidence had not been submitted to reopen the claims of 
entitlement to service connection for a lumbar spine disorder 
and a cervical spine disorder.  The Board originally reviewed 
this claim in October 1999, and affirmed the RO's decision on 
both issues.  The veteran appealed the Board's October 1999 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a joint motion, the veteran and the 
Secretary of the Department of Veterans' Affairs (Secretary) 
requested that the veteran's request to reopen the claim of 
entitlement to service connection for a lumbar spine disorder 
be dismissed and his request to reopen the claim of 
entitlement to service connection for a cervical spine 
disorder be remanded.  Consequently, the Court vacated the 
October 1999 Board decision and remanded the issue of whether 
new and material evidence had been submitted to reopen the 
claim of entitlement to service connection for a cervical 
spine disorder to the Board for additional consideration 
pursuant to Justus v. Principi, 3 Vet. App. 510, (1992).  The 
issue of whether new and material evidence had been submitted 
to reopen the claim of entitlement to service connection for 
a lumbar spine disorder was dismissed by Court order dated in 
October 2001.  The veteran's representative has asserted that 
the veteran does not have any additional evidence or argument 
to submit.  Therefore, this matter is properly before the 
Board for adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The Board denied service connection for the residuals of 
a neck injury in a July 1987 decision.  Subsequent decisions 
have found that new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for a cervical spine disorder, with the last final 
decision being made by the Court in February 1996.

3.  The evidence associated with the claims file subsequent 
to the Court's February 1996 decision is new and deemed to be 
so significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.
  
4.  The veteran's inservice neck injury caused the 
development of cervical disc disease.


CONCLUSIONS OF LAW

1.  The July 1987 Board decision denying the veteran's claim 
for service connection for the residuals of a neck injury is 
final.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. § 
20.1100 (2001).

2.  The February 1996 Court decision finding that new and 
material evidence had not been submitted to reopen the claim 
of entitlement to service connection for a cervical spine 
disorder is final.  38 U.S.C.A. § 7252 (West 1991).

3.  The evidence submitted subsequent to the February 1996 
Court decision is new and material, and the requirements to 
reopen the claim of entitlement to service connection for a 
cervical spine disorder have been met.  38 U.S.C.A. §§ 5108, 
7104 (West 1991); 38 C.F.R. §§ 3.156(a), 20.1105 (2001).

4.  Resolving all reasonable doubt in favor of the veteran, 
cervical disc disease was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
claim that new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for a cervical spine disorder; VA has also met 
its duty to notify the veteran of any information and 
evidence needed to substantiate and complete this claim 
under the Veterans Claims Assistance Act of 2000, 66 Fed. 
Reg. 45,620 (Aug. 19, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  By 
virtue of the Statement of the Case and Supplemental 
Statement of the Case issued during the pendency of the 
appeal, the veteran and his representatives, both Disabled 
American Veterans and his current private attorney 
representative, were given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the veteran's claim.  The RO made reasonable efforts to 
obtain all relevant records adequately identified by the 
veteran and the veteran was given the opportunity to appear 
and testify before an RO Hearing Officer to advance any and 
all arguments in favor of his claim.

The Board notes that the veteran's request for service 
connection for the residuals of a neck injury has a lengthy 
procedural history.  He filed his first request in September 
1967, and the RO denied the claim, finding that there was no 
evidence of a chronic condition and no basis for service 
connection.  The veteran filed his second application for 
compensation benefits in January 1985.  Based thereon, the 
RO denied service connection for a low back injury.  In 
January 1986, the veteran requested that his claim for 
service connection for the residuals of a neck injury be 
reopened.  He submitted a medical history written by himself 
and a letter from a former employer showing that he had been 
terminated in December 1985 because he could not perform the 
duties required of him.  In July 1986, the veteran appeared 
before an RO Hearing Officer and testified that he injured 
his neck while wrestling during his first tour of active 
service, that he complained of neck pain during both tours 
of active service, and that he had continued to have pain in 
his neck and left side ever since that time.  The RO found 
the veteran's testimony insufficient to establish service 
connection for either a back or neck disability and denied 
both claims.  The veteran appealed that decision to the 
Board.

In July 1987, the Board denied service connection for the 
residuals of a neck injury and for a back disability.  It 
specifically found that the veteran's current musculoskeletal 
problems, including cervical disc disease, were not 
etiologically related to military service.  Because there was 
no appellate body to which the veteran could appeal that 
decision at the time of its being rendered, the Board's 
decision became final.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.1100.

Since the July 1987 Board decision, the veteran has made 
numerous attempts to reopen his claim of entitlement to 
service connection for the residuals of a neck injury, 
diagnosed as cervical disc disease.  The additional evidence 
submitted has primarily been in the form of oral testimony.  
There have been Board decisions in December 1991 and July 
1994, both of which were upheld by the Court in October 1992 
and February 1996, respectively, finding that the veteran 
had not submitted new and material evidence to reopen his 
claim of entitlement to service connection for the residuals 
of a neck injury.  The veteran has not appealed the Court 
decisions and, as such, they became final.  See 38 U.S.C.A. 
§ 7252.

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect 
to the claim which has been disallowed.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  "New and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
Hodge, the U.S. Court of Appeals for the Federal Circuit 
noted that not every piece of new evidence is "material," 
but that some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually alter a rating decision.  Id., 155 F.3d at 1363.  
Furthermore, the credibility of new evidence is to be 
presumed when determining if it is material.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

With these considerations, the Board must review all of the 
evidence which has been submitted by the veteran or otherwise 
associated with the claims folder since the last final 
decision in February 1996.  The additional evidence submitted 
includes testimony by the veteran, statements from three 
polygraph companies, and statements from the veteran's 
treating neurosurgeon.  

In an October 1998 hearing before an RO Hearing Officer, the 
veteran reiterated his claim that his current neck pain is 
believed to be a result of an inservice wrestling injury.  He 
also testified that the polygraph tests were taken at his 
request and his neurosurgeon's statements were based upon a 
review of his medical history, including service medical 
records and post-service medical records.

The reports from the polygraph companies show that the 
veteran's responses to questions regarding an inservice 
injury were consistent with an individual making no attempt 
at deception.  The questions asked during the polygraph 
sessions related to the veteran having reported a neck injury 
during service, having honestly reported his symptoms, and to 
his believing that his current neck symptoms were a result of 
his inservice injury.

The veteran's treating neurosurgeon stated in October 1997 
that the veteran's May 1959 injury may have initiated his 
chronic pain involving the left side of his head, shoulder 
blade, and left hand and wrist.  And, as a consequence of the 
pain caused by the cervical disc disease which developed, the 
veteran required three cervical fusions.  In November 1998, 
the neurosurgeon added that, based on his review of the 
veteran's service medical records, he believed the veteran's 
inservice symptoms were compatible with cervical disc 
disease.


Based on the evidence as outlined above, the Board finds that 
the veteran's testimony is cumulative in nature as he merely 
repeated his contention that his current neck pain began 
while on active service.  The polygraph reports are found to 
be new, but not material, as they simply corroborate the 
veteran's testimony that he believes his current condition is 
a result of an inservice injury.  There is no question that 
the veteran believes he is making an honest claim.  The issue 
is whether his current symptoms can be medically linked to 
his inservice injury.  Which brings us to the statements from 
the treating neurosurgeon.  These statements are found to be 
both new and material as they speak to the etiology of the 
veteran's current disability from a medical point of view.  
The Board notes at this juncture that laypersons are not 
competent to offer medical opinions as per Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992), and, as such, 
standing on their own, they are not sufficient to establish a 
relationship between an inservice injury and a subsequent 
medical diagnosis.  The opinion of a medical professional, on 
the other hand, is competent evidence to show such a 
relationship.  Consequently, because the statements of the 
neurosurgeon, when presumed to be credible, show a medical 
link between the veteran's inservice injury and his current 
medical diagnosis, the Board finds that the veteran has 
submitted evidence sufficient to reopen his claim of 
entitlement to service connection for a cervical spine 
disorder.

Now that the claim has been reopened, the Board must 
consider all evidence of record to determine if service 
connection may be granted.  Service connection for VA 
compensation purposes will be granted for a disability 
resulting from disease or personal injury incurred in the 
line of duty or for aggravation of a preexisting injury in 
the active military, naval or air service.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  When a veteran seeks service 
connection for a disability, due consideration shall be 
given to the supporting evidence in light of the places, 
types, and circumstances of service, as evidenced by service 
records, the official history of each organization in which 
the veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to 
that symptomatology.  Id.

The Board notes that it is the defined and consistently 
applied policy of VA to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

The evidence of record shows that the veteran complained of 
neck pain in May 1959 and was found to have muscle strain in 
the right cervical region.  Upon service entrance examination 
in September 1961, the veteran reported a neck injury and 
pains in the left side of his body.  During his second tour 
of active duty, he complained of discomfort for approximately 
two years following a wrestling match, including soreness 
with lifting.  X-rays were negative and he was found to have 
an inadequate personality with hypochondriasis.

Following service, the veteran was treated for complaints of 
back and neck pain.  He testified that he did not want to 
undergo surgery, which was recommended, so he treated his 
pain with exercise and only occasional doctor and 
chiropractor visits.  In 1985, the veteran was determined to 
have cervical disc disease with cervical radiculopathy.  As 
stated above, he ultimately underwent three cervical fusions 
and his neurosurgeon opined that his inservice injury may 
have initiated the chronic pain which led to surgical 
intervention.

Although the Board notes that the veteran's neurosurgeon did 
not use the language preferred by VA in determining if it is 
as least as likely as not that an inservice injury caused a 
subsequent disorder, it finds that the intent is in the 
language used.  The surgeon reported having reviewed the 
veteran's service records and believing that his inservice 
symptoms were compatible with cervical disc disease, and that 
his inservice injury may have caused the chronic pain which 
led to the required surgical intervention.  Therefore, the 
Board finds that there is at least an approximate balance of 
positive and negative evidence regarding the etiology of the 
veteran's cervical disc disease.  And, as such, all 
reasonable doubt is resolved in favor of the veteran and 
service connection is hereby granted for cervical disc 
disease.
  

ORDER

Service connection for cervical disc disease is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

